Title: From George Washington to James McHenry, 10 December 1783
From: Washington, George
To: McHenry, James


                        
                            Dear Sir,
                            Philadelphia, Dec’r 10th, 1783
                        
                        After seeing the backs of the British Forces turned upon us, and the Executive of the State of New York put
                            into the peaceable possession of their Capitol, I set out for this place. On Monday next I expect to leave the City, and
                            by slow traveling arrive at Baltimore on Wednesday, where I will spend one day and then proceed to Annapolis and get
                            translated into a private Citizen. I am y’r Affect’e
                        
                            Go. Washington
                        
                    